                                           Case 3:21-cv-01844-JCS Document 37 Filed 09/15/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     YANIRA GONZALEZ,                                     Case No. 21-cv-01844-JCS
                                                         Plaintiff,
                                   8
                                                                                              ORDER TO MEET AND CONFER
                                                  v.                                          REGARDING RELIEF FROM
                                   9
                                                                                              DEFAULT
                                  10     APTTUS CORPORATION,
                                                                                              Re: Dkt. No. 36
                                                         Defendant.
                                  11

                                  12           The parties are ORDERED to meet and confer via videoconference no later than
Northern District of California
 United States District Court




                                  13   September 22, 2021 to determine whether Defendant’s motion to set aside default can be resolved

                                  14   by agreement. If the parties are able to resolve the issue, they shall file a stipulation to that effect

                                  15   no later than September 29, 2021.

                                  16           If the parties are not able to reach an agreement, Plaintiff shall file an opposition brief no

                                  17   later than October 6, 2021, and Defendant shall file a reply no later than October 13, 2021.

                                  18           In light of Defendant’s appearance in the case, Plaintiff’s motion to allow substitute

                                  19   service on the Secretary of State (dkt. 21) is DENIED AS MOOT.

                                  20           IT IS SO ORDERED.

                                  21   Dated: September 15, 2021

                                  22                                                      ______________________________________
                                                                                          JOSEPH C. SPERO
                                  23                                                      Chief Magistrate Judge
                                  24

                                  25

                                  26
                                  27

                                  28
